Case 15-70117   Doc 51   Filed 04/30/20 Entered 04/30/20 18:46:45   Desc Main
                           Document     Page 1 of 3
Case 15-70117   Doc 51   Filed 04/30/20 Entered 04/30/20 18:46:45   Desc Main
                           Document     Page 2 of 3
Case 15-70117        Doc 51    Filed 04/30/20 Entered 04/30/20 18:46:45        Desc Main
                                 Document     Page 3 of 3



                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was sent (1)
 via electronic notice to parties who are ECF Filers and Consenting Users, (2) via
 electronic notice to ECF Filers and Consenting Users who represent parties, and (3) via
 the United States Postal Service to all other interested parties at their addresses shown
 below.

 Kristin Hurst, Esq.
 Chapter 13 Trustee
 Via Electronic Notice

 Willis Blacknall, III, Esq.
 Attorney for Debtors
 Via Electronic Notice

 Richard Allen Guy
 307 East Elna St.
 Homerville, GA 31634

 Heather Diane Guy
 307 East Elna St.
 Homerville, GA 31634
                th
        This 30 day of April, 2020.


                                                    /s/ Marc E. Ripps
                                                    Marc E. Ripps
                                                    Georgia Bar No. 606515
 P. O. Box 923533
 Norcross, GA 30010-3533
 (770) 448-5377
 Email: meratl@aol.com
